                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
:::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
IN RE:                                                     :
                                                           : CASE NO. 5-19-04802-RNO
MIRIAM L. CHAMPY,                                          :
                                                           :
                  DEBTOR.                                  : CHAPTER 7
:::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
MARK J. CONWAY, CHAPTER 7                                  :
TRUSTEE FOR THE ESTATE OF                                  :
MIRIAM L. CHAMPY,                                          :
                                                           :
             MOVANT,                                       :
                                                           :
VS.                                                        :
                                                           :
NATIONSTAR MORTGAGE LLC D/B/A                              :
MR. COOPER,                                                :
DEUTSCHE BANK TRUST COMPANY                                :
AMERICAS, AS TRUSTEE FOR                                   :
RESIDENTIAL ACCREDIT LOANS, INC., :
MORTGAGE ASSET-BACKED-PASS-                                :
THROUGH CERTIFICATES, SERIES                               :
2007-QH3,                                                  :
PNC BANK S/B/M/T NATIONAL CITY                             :
BANK,                                                      :
                                                           :
ATTN: CORPORATE OFFICER OR                                :
PERSON IN CHARGE                                           :
                                                           :
             RESPONDENTS.                                  :
:::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                        STIPULATION

           This Stipulation entered into this 2nd day of February, 2021, with the consent

of Mark J. Conway, Esquire, Chapter 7 Trustee for the Estate of Miriam L. Champy

(“Trustee”), by and through his undersigned counsel, and PNC Bank s/b/m/t to National

City Bank (“PNC Bank”), by and through its undersigned, authorized counsel, Tucker

Arensberg, P.C., and under the terms and conditions contained in this Stipulation, which

are as follows:



Case 5:19-bk-04802-RNO        Doc 34 Filed 02/02/21 Entered 02/02/21 13:10:32          Desc
                              Main Document    Page 1 of 4
       WHEREAS, the Debtor filed a voluntary petition for relief under Chapter 7 of the

United States Bankruptcy Code, 11 U.S.C. Section 101, et. Seq. (the “Bankruptcy

Code”), on November 8, 2019;

       WHEREAS, Mark J. Conway is the duly appointed, qualified and acting Chapter

7 Trustee in this bankruptcy proceeding, having been appointed on November 12, 2019

(Dkt. No. 6);

       WHEREAS, a 341 meeting was held on December 6, 2019, at which time the

Debtor appeared for questioning and testified in regard to her one-half undivided

interest in a real property located at 100 Beach Place, Shohola, Pennsylvania 18458

(“Property”);

       WHEREAS, the Trustee filed a Motion Seeking Authority to Sell Real Property of

the Estate Free and Clear of Liens and Encumbrances on December 31, 2020, (Dkt.

No. 28);

       WHEREAS, a Response to the aforementioned Motion to Sell was filed on behalf

of Respondent, PNC Bank on January 18, 2021 (Dkt. No. 31), relative to the payment of

the balance on its second mortgage held against the Property;

       WHEREAS, the parties hereby agree to resolve the matter and enter into the

within Stipulation acknowledging that the sum of Two Thousand Three Hundred Thirty-

One Dollars and Ninety-One Cents ($2,331.91) is to be paid from the sale proceeds of

the Property in full, final and complete satisfaction of PNC Bank’s second mortgage;

       WHEREAS, in consideration of the foregoing, the parties hereby agree to and

request issuance of an Order authorizing the sale of the Property free and clear of all

liens and encumbrances; and




Case 5:19-bk-04802-RNO      Doc 34 Filed 02/02/21 Entered 02/02/21 13:10:32        Desc
                            Main Document    Page 2 of 4
         WHEREAS, the Trustee believes that the Stipulation and Settlement of the

matter is in the best interest of the Estate and its creditors because it resolves the

remaining issues between the Estate and the Respondent and will result in the

expeditious administration of the Property.

         NOW THEREFORE, in consideration of the mutual promises set forth herein and

with the intention that the parties hereto are to be legally bound by the terms set forth

herein

         IT IS HEREBY STIPULATED AS FOLLOWS:

         1. The recitals set forth above are incorporated herein as if set forth at length.

         2. The parties hereby agree to resolve the matter and enter into the within

Stipulation acknowledging that the sum of Two Thousand Three Hundred Thirty-One

Dollars and Ninety-One Cents ($2,331.91) is to be paid from the sale proceeds of the

Property in full, final and complete satisfaction of PNC Bank’s second mortgage.

         3. The parties hereby agree to and request issuance of an Order authorizing the

sale of the Property free and clear of all liens and encumbrances.

         4. Upon payment of the funds as delineated herein, the parties hereto shall

hereby mutually release each other from any and all claims relating to this matter; and




Case 5:19-bk-04802-RNO         Doc 34 Filed 02/02/21 Entered 02/02/21 13:10:32           Desc
                               Main Document    Page 3 of 4
      5. This Stipulation is subject to Bankruptcy Court approval.




/s/ Mark J. Conway                         /s/ Maribeth Thomas
Mark J. Conway, Esquire                    Maribeth Thomas, Esquire
502 South Blakely Street                   Tucker Arensberg, P.C.
Dunmore, PA 18512                          1500 One PPG Place
(570) 343-5350                             Pittsburgh, PA 15222
                                           (412) 566-1212
Counsel for Chapter 7 Trustee
                                           Counsel for PNC Bank, N.A., successor by
                                           merger to National City Bank




Case 5:19-bk-04802-RNO     Doc 34 Filed 02/02/21 Entered 02/02/21 13:10:32      Desc
                           Main Document    Page 4 of 4
